DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed September 6, 2022, amended claims 1-4, 6, 12-15, 17 and 20 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lateral position" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-11 are rejected as being necessarily dependent upon claim 1.  
Claim 10 recites the limitation "the locking member" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sealing member" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0253128 to Yamane.
In regard to claim 1, Yamane discloses an attachment for an endoscope, the attachment comprising: a housing 50; one or more locking members 57 extending from an inner surface of the housing, the locking members being designed to engage a biopsy port 49 of an endoscope; one or more stabilizing members 64 extending from the inner surface of the housing and spaced apart from the locking members to stabilize the lateral position of the attachment with respect to the biopsy port (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 2 and 13, Yamane discloses an attachment for an endoscope, wherein the one or more locking members include a first locking member disposed on a first side of the inner surface of the housing and a second locking member disposed on a second side of the inner surface of the housing (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 3 and 14, Yamane discloses an attachment for an endoscope, wherein the one or more locking members include a first angled locking member and wherein the first angled locking member includes a bent region (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 4 and 15, Yamane discloses an attachment for an endoscope, wherein the one or more locking members include a first angled locking member and wherein the first angled locking member is substantially V-shaped (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 6 and 17, Yamane discloses an attachment for an endoscope, wherein the one or more locking members include a first angled locking member and wherein the first angled locking member is resiliently deflectable (See Figs. 20-21 and para 0112-0114).
In regard to claims 7 and 18, Yamane discloses an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member disposed on a first side of the inner surface of the housing and a second stabilizing member disposed on a second side of the inner surface of the housing (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 8 and 19, Yamane discloses an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member and wherein the first stabilizing member extends radially inward from the inner surface of the housing (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claim 9, Yamane discloses an attachment for an endoscope, wherein the housing includes a skirt region (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claim 11, Yamane discloses an attachment for an endoscope, wherein the sealing member includes a biopsy cap including a resilient seal (See Figs. 17-19).
In regard to claim 12, Yamane discloses an attachment for an endoscope, the attachment comprising: a housing 50 designed to engage an endoscope having a first end region and a second end region; a skirt region 51a defined around the first end region of the housing and designed to engage around a portion of the endoscope; a locking member 57 extending from an inner surface of the housing between the first end region and the second end region of the housing to engage the biopsy port of the endoscope; and a stabilizing member 64 extending from the inner surface of the housing between the first end region and the second end region of the housing and disposed adjacent to the locking member (See Figs. 17-19 and paragraphs 0098-0114).  
Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0195117 to Rucker et al.
In regard to claims 1, 12 and 20, Rucker et al. disclose an attachment for an endoscope, the attachment comprising: a housing 106; one or more locking members 126, 128 extending from an inner surface of the housing, the locking members being designed to engage a biopsy port 204 of an endoscope; one or more stabilizing members 138 extending from the inner surface of the housing and spaced apart from the locking members to stabilize the lateral position of the attachment with respect to the biopsy port (See Fig. 5 and paragraphs 0063-0075).  
In regard to claims 2 and 13, Rucker et al. disclose an attachment for an endoscope, wherein the one or more locking members include a first locking member disposed on a first side of the inner surface of the housing and a second locking member disposed on a second side of the inner surface of the housing (See Fig. 5 and paragraph 0064).  
In regard to claims 3 and 14, Rucker et al. disclose an attachment for an endoscope, wherein the one or more locking members include a first angled locking member and wherein the first angled locking member includes a bent region (See Figs. 15-16 ).  
In regard to claims 4 and 15, Rucker et al. disclose an attachment for an endoscope, wherein the one or more locking members include a first angled locking member and wherein the first angled locking member is substantially V-shaped (See Figs. 15-16).  
In regard to claims 6 and 17, Rucker et al. disclose an attachment for an endoscope, wherein the one or more locking members include a first angled locking member and wherein the first angled locking member is resiliently deflectable (See Figs. 15-16 and para 0085-0086).
In regard to claims 7 and 18, Rucker et al. disclose an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member disposed on a first side of the inner surface of the housing and a second stabilizing member disposed on a second side of the inner surface of the housing (See Fig. 5 and paragraphs 0063-0075).  
In regard to claims 8 and 19, Rucker et al. disclose an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member and wherein the first stabilizing member extends radially inward from the inner surface of the housing (See Fig. 5 and paragraphs 0063-0075).  
In regard to claim 9, Rucker et al. disclose an attachment for an endoscope, wherein the housing includes a skirt region (See Figs. 5-6 and 8).  
In regard to claim 10, Rucker et al. disclose an attachment for an endoscope, wherein the locking apparatus includes one or more guidewire locks (see Figs. 1 and 3 and para 0063).
In regard to claim 11, Rucker et al. disclose an attachment for an endoscope, wherein the sealing member includes a biopsy cap including a resilient seal (See Fig. 5 and paragraphs 0072-0075).  
In regard to claim 12, Rucker et al. disclose an attachment for an endoscope, the attachment comprising: a housing 106 designed to engage an endoscope having a first end region and a second end region; a skirt region 602, 604 (or alternatively, the bottom of clamps 126, 128) defined around the first end region of the housing and designed to engage around a portion of the endoscope; a locking member 126, 128 extending from an inner surface of the housing between the first end region and the second end region of the housing to engage the biopsy port of the endoscope; and a stabilizing member 138 extending from the inner surface of the housing between the first end region and the second end region of the housing and disposed adjacent to the locking member (See Fig. 5 and paragraphs 0063-0075).  
In regard to claim 20, Rucker et al. disclose an attachment for an endoscope, the attachment comprising: a housing 106 designed to engage a biopsy port of an endoscope; an asymmetrical skirt region 602, 604 (or alternatively, the bottom of clamps 126, 128)defined along a first end region of the housing; a guidewire locking region 100 defined along a second end region of the housing; a pair of angled locking members 126, 128 extending from an inner surface of the housing; a pair of stabilizing members 138  extending from the inner surface of the housing and disposed adjacent to the pair of angled locking members; and a biopsy cap 108, 140 disposed within the housing, the biopsy cap including a resilient seal member positioned therein (See Fig. 5 and paragraphs 002-0075).  
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
Applicant states that neither Yamane or Rucker et al. disclose an endoscope attachment having stabilizing members which stabilize the lateral position of the attachment with respect to the biopsy port.  Examiner strongly disagrees.  The term “lateral” by definition means, “of or relating to the side; situated at, proceeding from, or directed to a side” (see https://www.dictionary.com/browse/lateral).   The “lateral position” is not positively defined within the claims, with respect to the longitudinal  or radial axes of the endoscope. Thus, the stabilizing members 138 within the attachment disclosed by Rucker et al. clearly stabilizes proximal/distal movement of the attachment with respect to the biopsy port, as rejected above.   As broadly as claimed, because the claims fails to define the “lateral position”, the proximal/distal positions or directions are interpreted as a “lateral positions”.  Additionally, the attachment of Yamane comprises stabilizing members 64 which undoubtedly prevent movement of the attachment member in the radial/horizontal direction with respect to the biopsy port (see Fig. 17).  As broadly as claimed, Yamane or Rucker et al. meet the current limitations of the recited claims.  
Applicant states that neither Yamane or Rucker et al. disclose an endoscope attachment comprising a skirt region around the first end region of the housing and/or a stabilizing member disposed adjacent to a locking member, between the distal and second end regions of the housing,  Examiner strongly disagrees and has reproduced the following annotated figures to illustrate the claimed components:

    PNG
    media_image1.png
    498
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    694
    media_image2.png
    Greyscale

As broadly as claimed, Yamane or Rucker et al. meet the current limitations of the recited claims.  
Lastly, Applicant states that neither Rucker et al. disclose an endoscope attachment comprising a biopsy cap with a seal member positioned thein.  Examiner strongly disagrees.  As seen in the reproduced figure above, the endoscope attachment comprises numerous seals/holders 160, 108, 138, 144 within the attachment.   As broadly as claimed, the seals/holders are interpreted as a “biopsy cap” as the current claim lanague fails to structurally distinguish over the disclosed seals/holders of Rucker et al.  Furthermore, Rucker et al. disclose the multiple seals/holders positioned within the attachment may comprises any suitable sealing means as well known in the art (see para 0074).  As broadly as claimed, Rucker et al. meet the current limitations of the recited claims.  
Applicant’s arguments with respect to claim(s) 1-4, 6-11 have been considered but are moot in view of the new grounds of rejection as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
9/28/2022